05/23/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                  Case Number: DA 21-0425


                                          DA 21-0425
                                       _________________

 JAY DONALD WITKOWSKI,

               Petitioner and Appellant,

        v.                                                                   ORDER

 STATE OF MONTANA,

               Respondent and Appellee.
                                 _________________

       Appellant Jay Donald Witkowski was granted an extension of time to file and serve his
opening brief on or before May 13, 2022. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on appeal
no later than June 20, 2022. Failure to file the brief within that time will result in dismissal of this
appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to Appellant Jay Donald Witkowski
and to all counsel of record.




                                                                                       Electronically signed by:
                                                                                             Mike McGrath
                                                                                Chief Justice, Montana Supreme Court
                                                                                             May 23 2022